Citation Nr: 1026776	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-13 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a bilateral foot 
disorder, claimed as pain on the lateral sides of the feet.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to September 
1993.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and August 2006 rating decisions of 
the Department of Veteran's Affairs (VA) Regional Office (RO) in 
Togus, Maine, and Roanoke, Virginia, respectively.  The Roanoke 
RO is the current agency of original jurisdiction.  


FINDINGS OF FACT

1.  Sleep apnea was not manifested during active service and is 
not otherwise related to such service.

2.  Chronic bilateral foot disorders, diagnosed as heel pain and 
residuals of a bone contusion/high arch foot necessitating custom 
orthotics, were not manifested during service and are not 
otherwise related to such service.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Chronic bilateral foot disorders, diagnosed as heel pain and 
residuals of a bone contusion/high arch foot necessitating custom 
orthotics, were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in May 2005, April 2006, and 
January 2007) specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the Veteran 
and the VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially 
satisfied the notification requirements of the VCAA by way of 
these letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; and (3) informing the Veteran 
about the information and evidence he was expected to provide.  

Regarding the feet claim, The Veteran was also apprised of how VA 
establishes disability ratings and effective dates, consistent 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To 
the extent that any notice did not precede the adverse 
determinations on appeal, the timing defect has been cured by the 
readjudication of the claim, most recently in May 2009.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

The record does not establish that the Veteran was afforded 
Dingess notice regarding his sleep apnea claim.  In this regard, 
then, notice is deficient.  However, 
for the reasons described below, service connection is being 
denied.  Consequently, neither a rating nor an effective date 
will be assigned.  As such, there is no prejudice to the Veteran 
with respect to any notice deficiencies related to the rating or 
effective date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements and testimony from the Veteran, as well as 
statements by family members, and his attorney representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  This rule does not mean 
that any manifestations in service will permit service 
connection.  Rather, to show chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Sleep Apnea

The Veteran contends that he has sleep apnea of service origin.  
He argues that he was treated during service for headaches, viral 
syndromes (colds and pharyngitis), gastrointestinal (GI) 
problems, rashes, and dental issues, all of which led to his 
developing sleep apnea.  (See, e.g., the Veteran's May 2007 
hearing testimony, and his July 2008 notice of disagreement 
statement.)  

Review of the Veteran's service treatment records (STRs) reflects 
treatment for headaches in the late 1970s and tension headaches 
were diagnosed.  Treatment included Darvon.  These documents are 
also replete with treatment for cold symptoms, viral syndrome, 
and flu like manifestations.  They also reflect treatment for 
skin problems to include rashes and dermatitis.  He was also seen 
for dental issues, to include chronic inflammation of the palate 
in 1979 and non-specific mouth erythema in 1982.  He was also 
seen in 1990 after an episode of syncope.  Abnormal blood work 
was noted at that time.  Sleep apnea was not diagnosed or 
otherwise manifested during service, to include upon discharge 
examination in 1993.  The discharge report reflects a medical 
history that included frequent headaches, dizziness, and fainting 
spells.  It was noted that his tension headaches had been treated 
with Darvon, with full recovery.  His syncope episode in 1990 was 
noted, and described as of questionable etiology.  There were no 
recurrences.  On the report of medical history accompanying the 
discharge examination in July 1993, the Veteran expressly denied 
asthma, shortness of breath, pain or pressure in his chest, or 
frequent sleeping trouble.

Post-service private records show that that the Veteran underwent 
dental surgery (uvulopalatopharyngoplasty, tonsillectomy, and 
submucosal resection of the inferior turbinates) in 1996.  It was 
at this time that obstructed sleep apnea was first diagnosed.  

Of record is an April 2007 statement by the Veteran's sister (a 
licensed paramedic).  She noted that the Veteran passed out at 
her house in 1990 and was unresponsive for over 5 minutes.  As he 
slowly became aware, he was disoriented and out of touch with his 
surroundings.  She said that the Veteran did not remember what 
happened.  She noted that he snored very loudly and she believed 
that his snoring and breathing issues were manifestations of a 
deeper problem.  

The Veteran's wife stated in a May 2007 document that the Veteran 
had snored every night for 30 years.  He made disturbing noises, 
waking up everyone in the house.  Many times, he was frozen in 
his sleep, unable to move despite struggling to do so.  She also 
reported that he became excessively sleepy during the day.  

At a May 2007 personal hearing, the Veteran reiterated his 
contention that his general health in service, which included 
treatment for various conditions on an ongoing basis, shows that 
he had sleep apnea.  While he was never diagnosed with sleep 
apnea during service, he recalled that he had sleep difficulties 
at that time.  

A fee basis examination was conducted in May 2008 to determine 
the etiology of the Veteran's sleep apnea.  The examiner noted 
that the Veteran was status post uvulopalatopharyngoplasty, and 
that his sleep apnea had existed since 1996.  Currently, the 
Veteran  had no trouble staying awake during daytime hours.  He 
did not require any treatment for his sleep apnea.  He also did 
not use a CPAP machine, as he did not find that it made much 
difference.  There was no functional impairment found.  

On examination of the lungs, breath sounds were symmetric with no 
rhonchi or rales.  Expiratory phase was within normal limits.  
The diagnosis was sleep apnea, status post 
uvulopalatopharyngoplasty.  The examiner opined that the 
Veteran's oral swelling for which he saw a dentist during service 
had no relation to sleep apnea.  He stated that he did not have 
any other information by which to relate the Veteran's sleep 
apnea to military service.  He further noted that while the 
Veteran was seen for viral pharyngitis in 1982, this would also 
not cause sleep apnea.  There was no notation of pharyngeal 
obstruction at this visit or upon any other doctor visit.  The 
Veteran's symptoms, at present, seemed minimal, if any.  Such 
symptoms caused no impairment, and as he had had an 
uvulopalatopharyngoplasty, he required no treatment.  In summary, 
the examiner had no basis to find that the Veteran's sleep apnea 
began during service.  

Also of record are additional statements from family members and 
others dated in November 2008 which attest to the fact that the 
Veteran's snoring is abnormally loud.  One statement recalled 
that in addition to snoring, the Veteran often made loud noises 
while gasping for air.  This would result in waking him up.  
Another attestee reported that the Veteran's snoring was so loud 
on one occasion that she and others stopped their conversation 
and listened.  His pattern of breathing was also observed to be 
abnormal.  

An additional examination report for VA dated in November 2008, 
written by the same examining physician who provided the May 2008 
report, reiterated and expanded on his previous opinion.  The in-
service oral swelling/mouth condition was not such that would 
have any relation to sleep apnea.  He pointed out that 
obstructive sleep apnea was a condition that involved the 
posterior pharynx, meaning "way back in the throat," behind the 
base of the tongue.  It was not anything that would be affected 
by transient mucosal lesions in the oral cavity that had resolved 
20 years ago.  He added that the claims file made note of the 
claimant being seen for viral pharyngitis during service.  This 
term, he explained was in reference to a common upper respiratory 
infection or "cold."  He explained that having a common cold 
was also not something that would be responsible for sleep apnea.  

Also in the November 2008 report, the examining physician 
acknowledged the statements of record by the Veteran's family 
members and others as to the Veteran's snoring and breathing 
patterns.  However, he stated that none of the described 
conditions provided evidence of sleep apnea.  He noted that many 
people snore that do not have sleep apnea.  Making disturbing 
noises and seeming frozen in one's sleep were also not consistent 
with sleep apnea, and provided no support for a diagnosis of 
sleep apnea.  With regard to the statement from the Veteran's 
sister discussing the incident when he collapsed at her house in 
1990, the examiner pointed out that sleep apnea does not cause 
unresponsive collapse.  In pertinent part, he also noted that the 
Veteran's loud snoring and breathing with a gasp did not 
represent sleep apnea.  The gasp would have to be followed by an 
apneic episode, which had not been described in any of the 
statements of record.  The examiner further observed that some 
amount of apnea was a "normal" occurrence, with the specific 
diagnosis of sleep apnea requiring an excessive number of these, 
typically more than 5 per hour in a symptomatic individual.  
Hence, even a single witnessed apneic episode did not provide 
evidence of sleep apnea.  (Though he again noted that none of the 
submitted statements did, in fact, describe an apneic episode.)

The examiner further stated that there was also nothing about the 
Veteran's oral lesions from 20 years earlier, or his in-service 
common cold, that supported an etiology for sleep apnea while in 
service.  

A statement by the Veteran's father-in-law was added to the 
record in December 2008.  He noted that the Veteran snored very 
loudly, and that his daughter often spoke of the problem.  He 
often appeared sleepy and tired and would easily fall asleep 
whenever he watched television.  

Based on a review of the evidence on file, it is the Board's 
conclusion that service connection is not warranted for sleep 
apnea, as this condition was not manifested during service or 
until several years thereafter.  

While there is objective medical evidence of a current 
disability, the evidence does not suggest that such disability is 
etiologically related to service.  Such disability was diagnosed 
approximately 3 years after separation from service.  In this 
regard, a prolonged period without medical complaint can be 
considered, along with other factors concerning the claimant's 
health and medical treatment during and after military service, 
as evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that lay evidence of observable symptoms 
can serve to demonstrate continuity of symptomatology and thus 
overcome a gap between discharge and documented post-service 
treatment.  Here, however, continuity cannot be found because the 
Veteran expressly denied breathing and sleeping problems at the 
time of his separation examination in 1993.  

Moreover, an opinion as to etiology was obtained and the examiner 
specifically noted that the Veteran's sleep apnea was not shown 
during service.  Indeed, the examiner found that the in-service 
treatment for colds and dental problems, and a syncopal episode 
did not represent early manifestations of sleep apnea.  He 
provided a medical description of sleep apnea as being a 
condition involving the posterior pharynx behind the base of the 
tongue, which would not be involved with any in-service treatment 
that the Veteran received.  In this regard, it is noted that it 
is the Board's responsibility to weigh the credibility and 
probative value of all of the evidence and, in so doing, the 
Board may accept one medical opinion and reject others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Accordingly, the Board has accorded great 
evidentiary weight to the examiner in 2008 who reviewed the 
record, to include the private records from 1996 when sleep apnea 
was first diagnosed as well as the statements of record by the 
Veteran's family and others, and concluded that the Veteran's 
sleep apnea was not of service origin.  

The Board has considered the Veteran's lay statements and 
statements from his family members and friends that his sleep 
apnea manifested in service.  Again, they are competent to report 
observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Here, however, the symptoms that they reported were 
deemed not to be representative of sleep apnea.  Such conclusion 
was reached by a physician that had thoroughly reviewed the 
record.  Thus, his conclusion outweighs the submitted statements 
here, even acknowledging that one of the attestees is a licensed 
paramedic.  In any event, even without any medical training, lay 
persons may speak as to etiology in some limited circumstances in 
which nexus is obvious merely through lay observation, such as a 
fall leading to a broken leg.  Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  Here, however, question of causation here 
involves a more complex relationship.  Indeed, based on the 
examiner's findings, it is clear that the attestees here are 
misinformed as to what symptoms constitute sleep apnea, and as 
such, the matter is clearly too complex for them to speak as to 
etiology.    

In summary, as there is no evidence of record suggesting that the 
Veteran's sleep apnea is related to his active service, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for sleep apnea.  The Board 
has considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2009); Gilbert, supra.  
Therefore, the Board is unable to identify a reasonable basis for 
granting the Veteran's claim.  



Bilateral Foot Disorder

The Veteran claims service connection for a bilateral foot 
disorder, claimed as pain on the lateral sides of the feet.  His 
current pain is the same that he experienced during service when 
he was treated for foot problems in 1980.  

Review of the STRs reflects that the Veteran was seen in November 
1980 for complaints of bilateral foot pain.  There was no known 
trauma.  He had pain over the lateral sides of the feet.  
Following examination, the assessment was mild ankle strain.  
Treatment included heel supports and the use of a whirlpool.  The 
Veteran was also advised not to run.  In 1981, the Veteran 
fractured his ankle.  (Service connection is in effect for this 
condition.)  Additional treatment involving the feet during 
service related to a skin condition (athletes' foot).  No chronic 
bilateral foot disorder was noted during service, to include upon 
discharge examination report in 1993.  In fact, the Veteran 
expressly denied foot trouble in a July 1993 report of medical 
history.

Post-service records reflect that the Veteran had right foot 
complaints in 2003 after an injury 6 days prior.  A right 
fracture was noted.  In 2006, he again reported foot pain.  In 
May 2007, he reported bilateral and intermittent heel pain of 
four years' duration and noted that his symptoms had increased.  
X-rays showed both calcanei had small plantar calcaneal spurs.  A 
healed fracture at the left distal fibula was noted.  

The Veteran underwent examination to determine the etiology of 
his foot problems in November 2008 at request of VA.  At that 
time, he complained that the entire heels of both feet hurt.  
This condition had existed since 1980.  The pain occurred two 
times per day and lasted for 1 hour.  The pain was localized, 
aching, and sharp, and could be elicited by prolonged standing 
and walking.  It was relieved by rest and by Tylenol.  
Objectively, there was no painful motion, weakness, edema, heat, 
redness, instability, atrophy, or disturbed circulation of either 
foot.  There was minimal diffuse tenderness around the entire 
aspect of the bilateral heels (plantar surface, lateral surfaces, 
and posterior aspect).  Alignment of the Achilles tendon, right 
and left, was normal, bilaterally, both while weight bearing and 
with non-weight bearing.  There was no pes planus, pes cavus, and 
no hammer toes found on examination of the feet.  Morton's 
metatarsalgia and hallux valgus were not present.  There was no 
limitation with standing and walking, and he did not require any 
type of support with his shoes.  X-rays of the feet were 
negative.  

The final diagnosis was bilateral heel strain.  As to whether 
this condition was of service origin, the examiner noted that the 
Veteran was seen in 1980 for pain at the lateral sides of the 
feet.  There was no further mention of this or any other similar 
condition during service, to include at time of discharge 
examination.  This fact did not support an etiologic relationship 
with the current report of pain in the bilateral heels, for which 
he visited the doctor in May 2007.  The examiner further noted 
that the May 2007 report referred to heel pain for the past four 
years, placing the onset of pain in the vicinity of 2003, rather 
than 1980.  Lacking any sort of medical record history supporting 
an etiology in 1980, and with no subsequent notation of any pain 
for the duration of the Veteran's military career and retirement, 
and having evidence from his May 2007 refuting any etiologic 
association to 1980, the examiner's medical opinion was that the 
current heel complaints had no relationship to any events from 
1980 or any other incident of military service.  

A private report from December 2008 shows that the Veteran was 
having custom orthotics made due to "bone contusion/high arch 
foot."  

Based on the evidence of record, it is concluded that service 
connection for a bilateral foot disorder is not warranted.  It is 
noted that current diagnoses includes bilateral heel strain and 
residuals of a bone contusion/high arch foot necessitating custom 
orthotics.  However, neither of these chronic foot conditions was 
shown during service or until many years thereafter.  The 
evidence simply does not link these disorders to the Veteran's 
treatment for pain on the lateral sides of the feet in 1980.  
Moreover, a physician who was requested to address the etiology 
of any current foot condition specifically found that there was 
no relationship, pointing out that no chronic disorder was noted 
during service, and that post service complaints apparently began 
in 2003.  He pointed out that after initial treatment in 1980, no 
further treatment was indicated until many years after service.  
And, it is noted by the Board that the custom orthotics were 
requested after the Veteran  suffered an injury (bone 
contusion/high arch foot), as evidenced by the report itself.  
This injury was not previously noted, even upon X-rays in 2008 
which suggests that the Veteran incurred it just prior to 
treatment.  There is no opinion linking the Veteran's current 
foot conditions to service. 

While the evidence indicates that the Veteran has been diagnosed 
with and treated for various bilateral foot disabilities, the 
Board finds that service connection is not warranted, however, 
because the evidence does not medically indicate that the 
Veteran's bilateral foot pain is related to service.

The Veteran claims that a bilateral foot disorder is linked to 
service.  In this regard, lay statements of observable symptoms, 
such as foot pain, can always serve as valid evidence of 
continuity of symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Here, however, such statements are not found to be 
credible evidence of continued foot problems since service 
because the Veteran expressly denied foot problems at the time of 
his 1993 separation examination, which showed normal objective 
findings.  

A lay person may also speak as to etiology as to nexus in some 
limited circumstances in which such nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, 
however, the question of causation here involves a less 
immediately-observable relationship that is beyond the scope of 
the Veteran's competence to expound on.  

In sum, after consideration of the entire record and the relevant 
law, the Board finds that the Veteran's bilateral foot 
disabilities, heel strain, and residuals of a bone contusion of 
the high arch foot, are not related to her active service.  The 
medical evidence of record as a whole supports the proposition 
that there is no etiological relationship between the origin 
and/or severity of any bilateral foot condition and service.  
Hence, service connection is not established.  As the 
preponderance of the evidence is against the claims, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.  

ORDER

Entitlement to service connection sleep apnea is denied.

Entitlement to service connection for bilateral foot disorders is 
denied.  

\

____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


